EXHIBIT 10.2

 

THE BON-TON STORES, INC.

 

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement dated as of July 27, 2015 (“Agreement”), is
between The Bon-Ton Stores, Inc. (the “Company”) and William Tracy (“Grantee”).

 

1.             Definitions.  As used herein:

 

(a)           “Committee” means the Human Resources and Compensation Committee
of the Board of Directors of the Company, or such other committee as may be
designated by the Board of Directors pursuant to the Plan, as hereinafter
defined.

 

(b)           “Date of Grant” means July 27, 2015, the date on which the Company
awarded the Restricted Stock (the “Award”).

 

(c)           “Discharge without Cause” means termination of Grantee’s
employment by the Company except for any of the following: (i) a material and
serious breach or neglect of Grantee’s responsibilities; (ii) willful violation
or disregard by Grantee of standards of conduct established by law;
(iii) willful violation or disregard by Grantee of standards of conduct
established by Company policy as may from time to time be communicated to
Grantee; (iv) fraud, willful misconduct, misappropriation of funds or other
dishonesty committed by Grantee; or (v) Grantee’s conviction of a crime of moral
turpitude.

 

(d)           “Forfeiture Date” means any date during the Restricted Period on
which Grantee’s employment with the Company or an Affiliate of the Company
terminates for any reason other than (i) death or disability, within the meaning
of Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”)  or  (iii) Grantee’s Discharge without Cause. For purposes of this
Agreement, “Affiliate” shall mean a corporation that is a parent corporation or
a subsidiary corporation with respect to the Company within the meaning of
Section 424(e) or (f) of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(e)           “Plan” means The Bon-Ton Stores, Inc. 2009 Omnibus Incentive Plan,
as may be amended from time to time.

 

(f)            “Restricted Period” with respect to any shares of Restricted
Stock (as hereinafter defined) means the period beginning on the Date of Grant
and ending on the Vesting Date for such shares.

 

(g)           “Vesting Date” means the earlier of: (i) the date of Grantee’s
termination of employment by reason of (A) death; (B) disability, or (C) as
provided herein with respect to Grantee’s Discharge without Cause, and (ii) the
date or dates set as upon which the Restricted Stock shall vest.  In the event
of Discharge without Cause, the Restricted Stock shall vest as follows: (i) if 
Discharge without Cause occurs prior to the first anniversary of the Date of
Grant, the Restricted Stock shall vest one-third on the first anniversary of the
Date of Grant, one-third

 

--------------------------------------------------------------------------------


 

on the second anniversary of the Date of Grant and the remainder on the third
anniversary of the Date of Grant; (ii) if  Discharge without Cause occurs after
the first anniversary of the Date of Grant and before the second anniversary of
the Date of Grant, the Restricted Stock shall vest two-thirds on the second
anniversary of the Date of Grant and the remainder on the third anniversary of
the Date of Grant; and (iii) if  Discharge without Cause occurs after the second
anniversary of the Date of Grant and before the third anniversary of the Date of
Grant, the Restricted Stock shall vest on the third anniversary of the Date of
Grant.

 

All other capitalized terms used herein shall have the meaning set forth in the
Plan except to the extent the context clearly requires otherwise. This Agreement
is intended to be consistent with the terms of the Plan and is subject in all
regards to the terms of the Plan. In any case where there is a conflict between
the terms of this Agreement and the terms of the Plan, the conflict shall be
resolved in favor of the Plan.

 

2.             Grant of Restricted Stock.  Subject to the terms and conditions
set forth herein and in the Plan, the Company grants to Grantee 120,000 shares
of the Company’s Common Stock, par value $.01 (the “Restricted Stock”). All of
the Restricted Stock shall vest on July   , 2018.

 

3.             Restrictions on Restricted Stock.  Subject to the terms and
conditions set forth herein and in the Plan, Grantee shall not be permitted to
sell, transfer, pledge or assign any Restricted Stock during such shares’
Restricted Period.

 

4.             Lapse of Restrictions.  Subject to the terms and conditions set
forth herein and in the Plan, the restrictions on Restricted Stock set forth in
Paragraph 3 shall lapse on such shares’ applicable Vesting Date; provided,
however, that on such Vesting Date Grantee is, and has continuously been, an
employee of the Company or an Affiliate of the Company during such shares’
Restricted Period or the other exceptions to forfeiture shall apply.

 

5.             Forfeiture of Restricted Stock.  Subject to the terms and
conditions set forth herein and in the Plan, if Grantee’s employment with the
Company or an Affiliate of the Company terminates during the Restricted Period
for any reason other than (i) Death, (ii) Disability or Incapacity (as defined
in the Employment Agreement),  (iii) Grantee’s resignation for Good Reason (as
defined in the Employment Agreement), or (iv) Grantee’s Discharge without Cause
(as defined in the Employment Agreement), Grantee shall forfeit any Restricted
Stock still subject to restrictions as of the Forfeiture Date. Upon a forfeiture
of any shares of Restricted Stock as provided in this Paragraph 5, the shares of
Restricted Stock so forfeited shall be reacquired by the Company without
consideration.

 

6.             Rights of Grantee.  Except for the restrictions set forth in
Paragraph 3, during the Restricted Period Grantee shall have all of the rights
of a shareholder with respect to the Restricted Stock, including the right to
vote the Restricted Stock to the same extent that such shares could be voted if
they were not subject to the restrictions set forth in this Agreement. Any cash
dividends payable with respect to the Restricted Stock during the Restricted
Period shall be paid to Grantee. Any extraordinary dividends or dividends that
are in the nature of a distribution

 

2

--------------------------------------------------------------------------------


 

of shares or are otherwise equivalent to a stock split, shall be subject to the
same restrictions as apply to the Restricted Stock with respect to which such
extraordinary dividends or shares were issued and shall be forfeited in
accordance with Paragraph 5 unless the restrictions lapse in accordance with
Paragraph 4.

 

7.             Change of Control of the Company.  In the event of a Change of
Control, if any equity awards are not converted or replaced as a result of a
Change of Control, all of Grantee’s then unvested Restricted Stock awarded
herein will automatically vest in full.

 

8.             Notices. Any notice to be given to the Company shall be addressed
to the General Counsel of the Company at its principal executive office, and any
notice to be given to Grantee shall be addressed to Grantee at the address then
appearing on the personnel records of the Company or the Affiliate of the
Company by which he or she is employed, or at such other address as either party
hereafter may designate in writing to the other. Any such notice shall be deemed
to have been duly given when personally delivered, sent by recognized courier
service, or by other messenger, or when deposited in the United States mail,
addressed as aforesaid, registered or certified mail, and with proper postage
and registration or certification fees prepaid.

 

9.             Securities Laws. The Committee may from time to time impose any
conditions on the Restricted Stock as it deems necessary or advisable to ensure
that all rights granted under the Plan satisfy the conditions of Rule 16b-3
promulgated pursuant to the Securities Exchange Act of 1934, as amended.

 

10.          Delivery of Shares. Upon a Vesting Date, the Company shall notify
Grantee (or Grantee’s personal representative, heir or legatee in the event of
Grantee’s Death) that the restrictions on the Restricted Stock have lapsed, and
shall, without payment from Grantee for such Restricted Stock, upon such
Grantee’s request deliver a certificate for such Restricted Stock without any
legend or restrictions, except for such restrictions as may be imposed by the
Committee, in its sole judgment, under Paragraph 9, provided that no
certificates for shares will be delivered to Grantee (or to his or her personal
representative, heir or legatee) until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such shares. The Company may condition delivery of certificates for shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional shares
shall be satisfied in cash, measured by the product of the fractional amount
times the Fair Market Value of a share on the Vesting Date.

 

11.          Status of Restricted Stock. The Restricted Stock is intended to
constitute property that is subject to a substantial risk of forfeiture during
the Restricted Period, and subject to federal income tax in accordance with
section 83 of the Code. Section 83 generally provides that Grantee will
recognize compensation income with respect to the Restricted Stock on such
Restricted Stock’s Vesting Date in an amount equal to the then fair market value
of the shares for which restrictions have lapsed. Alternatively, Grantee may
elect, pursuant to Section 83(b) of the Code, to recognize compensation income
for all or any part of the Restricted Stock at the Date of Grant in an amount
equal to the fair market value of the Restricted Stock subject to the election
on the Date of Grant. Such election must be made within 30 days of the Date of
Grant and

 

3

--------------------------------------------------------------------------------


 

Grantee shall immediately notify the Company if such an election is made.
Grantee should consult his or her tax advisors to determine whether a
Section 83(b) election is appropriate.

 

12.          Administration. This Award has been granted pursuant to and is
subject to the terms and provisions of the Plan. All questions of interpretation
and application of the Plan and this Award shall be determined by the Committee.
The Committee’s determination shall be final, binding and conclusive.

 

13.          Award Not to Affect Employment. Nothing herein contained shall
affect the right of the Company or any Affiliate to terminate Grantee’s
employment, services, responsibilities, duties, or authority to represent the
Company or any Affiliate at any time for any reason whatsoever.

 

14.          Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer shares in connection with this Award, the Company shall
have the right to (a) require Grantee to remit to the Company an amount
sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such shares or (b) take whatever action it deems necessary to
protect its interest with respect to tax liabilities.

 

15.          Governing Law. The validity, performance, construction and effect
of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without giving effect to principles of conflicts of law.

 

16.          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

[Signature page follows.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

 

 

THE BON-TON STORES, INC.

 

 

 

 

 

By:

 

 

 

Kathryn Bufano

 

 

President & Chief Executive Officer

 

 

 

 

 

Grantee:

 

 

 

 

 

 

 

William Tracy

 

5

--------------------------------------------------------------------------------